Case: 20-50732     Document: 00515765252         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 3, 2021
                                  No. 20-50732                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Karen Ann Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:04-CR-158-2


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Karen Ann Wilson is a 42-year old prisoner at FCI Danbury in
   Connecticut.    She pled guilty to aiding and abetting distribution of a
   controlled substance and was sentenced to 262 months of imprisonment and
   six years’ supervised release. Her term was reduced to 108 months and she


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50732     Document: 00515765252          Page: 2   Date Filed: 03/03/2021




                                   No. 20-50732


   was ultimately granted supervised release, which was revoked when she
   violated the terms of supervision. Id. Ms. Wilson’s term of imprisonment
   ends on February 13, 2022.
          On April 24, 2020, Ms. Wilson filed a motion with the district court,
   construed as a motion pursuant to the CARES Act, requesting early release
   due to the dangers posed by COVID-19. In her motion she explained that she
   approached her unit manager (not the warden) about being released to home
   confinement and he directed her to contact her “case manager,” which she
   did, but received no reply. Three days after Ms. Wilson filed her motion, the
   district court dismissed it in a docket entry, saying that “the CARES Act
   places decision making authority solely within the discretion of the Attorney
   General and the Director of the Bureau of Prisons.”
          On June 26, Ms. Wilson filed an Emergency Motion for
   Compassionate Release pursuant to the First Step Act. Ms. Walker argued
   that she is at a heightened risk of COVID-19 because she is African-
   American, at risk for pre-diabetes, and she has a history of migraines and
   chronic health issues. In her filing, Ms. Wilson stated she had exhausted her
   administrative remedies, but she provided no documentation of having done
   so. Instead, she said that Danbury’s Warden Easter had informed the
   prisoners that she would deny all requests for early release and “encouraged
   the inmates to petition the courts for relief.” The district court dismissed
   this motion, too, holding that Ms. Wilson’s reasons for seeking release were
   “neither extraordinary nor compelling.”




                                        2
Case: 20-50732         Document: 00515765252                Page: 3        Date Filed: 03/03/2021




                                            No. 20-50732


           On appeal to this court, Ms. Wilson renews her argument that her
   health conditions put her at risk and added that she is obese, another
   precondition that makes COVID-19 more dangerous. 1
           The First Step Act, passed in 2018, granted to federal courts the
   authority to “reduce the term of [an inmate’s] imprisonment” when the
   Bureau of Prisons (“BOP”) moves to request such an action, or on a motion
   from an inmate. 18 U.S.C. § 3582(c)(1)(A)(i). Importantly, the BOP is the
   statutorily preferred applicant, and to bring his or her own motion, the inmate
   must have “fully exhausted all administrative rights to appeal a failure of the
   Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of
   30 days from the receipt of such a request by the warden of the defendant's
   facility, whichever is earlier.” 2 Id. According to regulation, an inmate’s
   request “shall be submitted to the Warden,”“[o]rdinarily, [] shall be in
   writing,” and only submitted “when there are particularly extraordinary or
   compelling circumstances which could not reasonably have been foreseen by
   the court at the time of sentencing.” 28 C.F.R. § 571.61(a). This court has
   already held that although the requirement to petition the prison first is not
   jurisdictional, it is mandatory. United States v. Franco, 973 F.3d 465, 467 (5th
   Cir. 2020).
           This court has held that “[a]ny failure to exhaust [under the PLRA]
   must be asserted by the defendant,” Carbe v. Lappin, 492 F.3d 325, 328 (5th
   Cir. 2007), which the Government here has failed to do, but should


           1
             She represented that she has “exhausted all administrative remedies” and that
   she was “denied for unknown reasons.” Ms. Wilson has provided no documentation of
   any request to the warden. The Government has chosen not to file a responsive brief,
   stating that after a review of the district court’s decision and the appellant’s brief on appeal,
   the record supports the district court’s conclusion to dismiss.
           2
            Wilson has abandoned her claims under the CARES Act and for appointment of
   counsel by not briefing them on appeal. Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993).




                                                  3
Case: 20-50732        Document: 00515765252             Page: 4      Date Filed: 03/03/2021




                                         No. 20-50732


   Ms. Wilson’s situation change, and Ms. Wilson seek relief again, proper
   exhaustion is essential. The statutory mandate remains clear: after
   exhausting their administrative remedies, inmates need to petition their
   wardens before applying to the courts. 3
           The issue of exhaustion aside, we concur with the determination that
   Ms. Wilson offered no “extraordinary or compelling circumstances”
   justifying relief, and therefore we AFFIRM the district court’s order.




           3
              Ms. Wilson might consider her discussions with prison officials shortly before
   filing her CARES Act request as her exhaustion, but those communications cannot satisfy
   the statutory requirement. The Home Confinement Worksheet to which she refers does
   not mention the warden. Had the Government raised exhaustion as a defense, Ms. Wilson
   would not have been able to show she had done so. Without documentation of a request,
   this court cannot know if it has taken place at all, nor determine whether the statutorily
   prescribed thirty days have passed permitting the inmate to proceed alone.




                                               4